ACCEPTED
                                                                                                03-17-00758-CV
                                                                                                      21563519
                                                                                      THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                               1/2/2018 4:55 PM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK



                 No. 03-17-00758-CV                                           FILED IN
                             IN THE 3RD COURT OF APPEALS               3rd COURT OF APPEALS
                                                                           AUSTIN, TEXAS
                                    AUSTIN, TEXAS                      1/2/2018 4:55:59 PM
                                                                         JEFFREY D. KYLE
                                                                               Clerk


 Charles Holt, Tim Nations, Mike Dixon & Leonel Acevedo, Appellants

                                             V.

  Texas Department of Insurance-Division of Workers’ Compensation
 and Commissioner Ryan Brannan, in his official capacity; the State of
  Texas by and through the Attorney General of Texas Ken Paxton, in
         his official capacity, and the City of Austin, Appellees

        On appeal from the 53rd District Court of Travis County, Texas;
  Cause No. D-1-GN-16-003000, the Honorable Amy Clark Meachum Presiding

               APPELLANTS’ UNOPPOSED MOTION TO EXTEND TIME
                          TO FILE APPELLANTS’ BRIEF


TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

       Appellants, Charles Holt, Tim Nations, Mike Dixon & Leonel Acevedo,

respectfully ask this Honorable Court to extend the time to file Appellants’ Brief by

30 days.

                                    A.     Introduction




                                                                                            1
Case No. 03-17-00758-CV Appellants’ Motion to Extend Time to File Appellants’ Brief
1. The Appellants, Charles Holt, Tim Nations, Mike Dixon & Leonel Acevedo, are

injured Texas workers under the Texas Workers’ Compensation Act.

2. The interlocutory Appellees are the Texas Department of Insurance-Division of

Workers' Compensation and Commissioner Ryan Brannan, in his official capacity,

and are the state agency and head of the agency and collectively referred to as TDI-

DWC; the State of Texas by and through the Attorney General of Texas Ken Paxton,

in his official capacity, and the City of Austin, a self-insured governmental entity

acting as a workers’ compensation insurance carrier in this matter.

3. This is an interlocutory appeal of the granting of governmental entities pleas to

the jurisdiction.

4. Th current deadline for Appellants’ Brief is January 4, 2018.

5.   This motion is filed on January 2, 2018, within the time to file a brief as

required by Texas Rules of Appellate Procedure including Rule 38.6.

6.   Appellants seek an additional 30 days to file the Appellants’ Brief extending

the deadline until Saturday, February 3, 2018, which would extend the deadline to

the following Monday, February 5, 2018.

7.     Lead counsel for interlocutory Appellees, TDI-DWC, the State of Texas and

the City of Austin are unopposed to this motion.

                             B.     Argument & Authorities
                                                                                      2
Case No. 03-17-00758-CV Appellants’ Motion to Extend Time to File Appellants’ Brief
8.    This Court has authority under the Texas Rules of Appellate Procedure

including Rule 38.6 to grant Appellants additional time to file Appellants’ Brief.

9.     Appellants request an additional 30 days from to file the Appellants’ Brief,

extending the time until Monday February 5, 2018, the next business day after

Saturday, February 3, 2018.

10.    No prior extensions to extend time to file the Appellants’ Brief have been

granted, and the interlocutory governmental entities are unopposed to this

extension.

11.    Appellant needs additional time to file the Appellants’ Brief because:

a.     Counsel for Appellant has been involved with other judicial and

administrative proceedings in the last month and continuing into the next.

Appellant’s counsel has also had previously set family and children’s educational

and extracurricular commitments in the last month and extending into this month

including prior holiday family commitments. Appellants’ counsel is of counsel to a

very small law firm, and counsel has had an extremely heavy workload with prior

deadlines and hearings. Among other matters, counsel filed a brief with the 4th

Court of Appeals in Case No. 04-16-00662-CV on December 18, 2017, and counsel

has a brief due with the 10th Court currently in Case No. 10-17-00273-CV on January

8, 2018, but an agreed extension has also been requested in that matter with the
                                                                                      3
Case No. 03-17-00758-CV Appellants’ Motion to Extend Time to File Appellants’ Brief
other parties. Counsel also has previously set hearings on January 2nd (in town) and

contested hearings on January 3rd and 4th (both out of town). Appellants’ counsel is

also currently lead counsel of record in District Court matters in Travis County,

Harris County, Williamson County, Edinburgh County, Bexar County, and other

counties.

b.     For the reasons contained herein, Appellants are filing this Motion to Extend

Time to File the Appellants’ Brief.

c.     To be able to file the succinctly and adequately file the Appellants’ Brief in

this significant workers’ compensation matter an additional 30 days is requested

from the original deadline.

                                      C. Conclusion

This motion to extend time to file Appellants’ Brief is not for the purposes of delay

but for time for adequate and succinct briefing and more time to review the record

in this critical workers’ compensation matter.

                                       D.     Prayer

12. For these reasons, Appellants respectfully pray and ask the Court to grant an

extension of time of 30 days, plus two weekend days extending the deadline until

Monday, February 5, 2018, to file the Appellants’ Brief.



                                                                                      4
Case No. 03-17-00758-CV Appellants’ Motion to Extend Time to File Appellants’ Brief
                                           Respectfully,

                                           /s/ Brad McClellan
                                           Bradley Dean McClellan
                                           Of Counsel, Law Offices of Richard Pena, P.C.
                                           State Bar No. 13395980
                                           2211 South IH-35, Suite 300
                                           (512) 327-6884 telephone
                                           (512) 327-8354 facsimile
                                           Brad.McClellan@yahoo.com
                                           Attorney for Appellants




                             CERTIFICATE OF CONFERENCE

I certify that I have conferred with Adrienne Butcher, lead counsel for interlocutory
Appellees, TDI-DWC & State of Texas, by email, and Shelly Singh, lead counsel for
City of Austin, interlocutory Appellee, and both counsel are unopposed to the
Appellants’ Motion to Extend Time to file Appellants’ Brief.

                                                   /s/ Brad McClellan
                                                   Bradley Dean McClellan

                                CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Appellants’ Motion to Extend Time was served
on the through counsel of record by the method indicated below on January 2,
2018:




                                                                                      5
Case No. 03-17-00758-CV Appellants’ Motion to Extend Time to File Appellants’ Brief
 Adrienne Butcher, Assistant Attorney General                       Via eservice/email
 P.O. Box 12548, Capitol Station
 Austin, Texas 78711
 Telephone: (512) 463-1410
 Facsimile: (512) 320-0167
 adrienne.butcher@oag.texas.gov
 Attorneys for State Appellees, Interlocutory Appellees.

 Shelly Singh                                                       Via eservice/email
 Assistant City Attorney, City of Austin Law Department
 shelly.singh@austintexas.gov
 P. O. Box 1546
 Austin, Texas 78767-1546
 Telephone: (512) 974-2015
 Facsimile: (512) 974-1311
 Attorneys for City of Austin, Interlocutory Appellees

 Vaughan Waters                                           Via eservice/email
 Dana M. Gannon
 Thornton, Biechlin, Reynolds & Guerra, L.C.
 100 N. E. Loop 410, Suite 500
 San Antonio, Texas 78216
 Telephone: (210) 342-5555
 Facsimile: (210) 525-0666
 vwaters@thorntonfirm.com
 dgannon@thorntonfirm.com
 Attorneys for Defendant Indemnity Insurance Co. of N.A.,

  Darryl J. Silvera                             Via eservice/email
  dsilvera@silveralaw.com
  The Silvera Firm, P.C.
  17070 Dallas Parkway, Suite 100
  Dallas, Texas 75248
  Phone: (972) 715-1750
  Fax: (972) 715-1759

                                                                                         6
Case No. 03-17-00758-CV Appellants’ Motion to Extend Time to File Appellants’ Brief
  Attorney for Defendant Trumbull
  Insurance

  Robert Stokes                        Via eservice/email
  Rebecca Strandwitz
  Flahive, Ogden & Latson
  P.O. Box 201329
  Austin, Texas 78720
  512-477-4405
  512-241-3300 fax
  rds@fol.com
  rms@fol.com
  Attorneys for Defendant XL Insurance
  America, Inc.


                                           /s/ Brad McClellan
                                           Brad McClellan




                                                                                      7
Case No. 03-17-00758-CV Appellants’ Motion to Extend Time to File Appellants’ Brief